Citation Nr: 0534700	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  94-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for pulmonary 
emphysema, currently rated as 30 percent disabling.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January 1970 to November 
1971 and from August 1972 to December 1988.

This matter arises from a November 1993 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to an increased 
evaluation for a respiratory disorder characterized as 
chronic pulmonary disease.  In July 1997, the Board remanded 
this matter for development.  In an October 1999 rating 
determination, the RO granted a 30 percent disability 
evaluation for the respiratory disorder, then characterized 
as emphysema, and denied entitlement to a TDIU.  

The case was returned to the Board and in February 2000, the 
Board denied an increased rating for chronic obstructive 
pulmonary disease (COPD) and denied entitlement to a TDIU.  

In May 2001, the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the February 2000 
decision.  

In October 2002, the Board remanded this matter in 
conjunction with Court order for further development.


FINDINGS OF FACT

1.  The veteran's pulmonary emphysema does not result in 
severe impairment manifested by exertional dyspnea sufficient 
to prevent climbing one flight of steps or walking one block 
without stopping, or by ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health.

2.  Pulmonary function test results have not revealed FEV-1 
of 40 to 55 percent of predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) of 40 to 55 percent of predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) since October 7, 1996.  

3.  The veteran's service-connected disabilities are 
pulmonary emphysema, evaluated as 30 percent disabling; 
residuals, tinnitus, rated as 10 percent disabling; fracture, 
first metacarpal, right hand (dominant), evaluated as 0 
percent disabling; residuals, excision of lipoma, right upper 
arm (dominant), evaluated as 0 percent disabling; and left 
inguinal hernia, postoperative, evaluated as 0 percent 
disabling.  The combined disability rating is 40 percent.

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for pulmonary emphysema, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.97, Diagnostic Code 6603 (in effect prior to October 
7, 1996), and Diagnostic Codes 6603 and 6604 (effective 
October 7, 1996).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the November 1993 
and October 1999 rating determinations, the January 1994 
statement of the case, the April 1994, May 1996, October 
1999, and January 2005 supplemental statements of the case, 
and the June 2004 VCAA letter, have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The June 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  Moreover, 
in a February 2005 letter, the veteran indicated that he had 
no further evidence to submit and that action should be taken 
to process his claim.  The requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the November 1993 and October 1999 rating 
determinations came before notification of the veteran's 
rights under the VCAA.  VCAA notice should be provided prior 
to the initial denial.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Delayed notice, however, is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Any defect with respect to the timing of 
the VCAA notice in this case was harmless.  The veteran had 
the opportunity to have his claim adjudicated after receiving 
the VCAA notice and having the opportunity to submit 
additional evidence or information.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  All pertinent service medical, VA, and private 
treatment records have also been obtained.  The veteran also 
appeared at a local hearing at the RO in March 1994.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for pulmonary 
emphysema, which has been assigned a 30 percent disability 
evaluation.  The veteran essentially maintains that an 
increased evaluation is warranted based upon his current 
symptomatology.

The criteria for evaluating the veteran's service-connected 
respiratory disability, emphysema, previously rated as 
chronic obstructive pulmonary disease, are provided at 
38 C.F.R. § 4.97.  The provisions of the rating schedule for 
determining the disability evaluations for respiratory 
disorders were changed effective October 7, 1996.  See 61 
Fed. Reg. 46, 720-46, 731 (1996). 

The veteran's emphysema is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  The "old" criteria for evaluation of 
emphysema provided for a 30 percent rating for moderate 
impairment manifested by moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface, or by pulmonary function tests consistent 
with findings of moderate emphysema.  A 60 percent evaluation 
was warranted for severe impairment manifested by exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, or by ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent 
evaluation was warranted for pronounced impairment that was 
intractable and totally incapacitating with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; the severity 
of the emphysema was confirmed by chest x-rays and pulmonary 
function tests.

Under the new rating criteria, a 100 percent rating is 
warranted for disability manifested by an FEV-1 less than 40 
percent of predicted value; or the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
less than 40 percent; or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40 percent of predicted; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  A 60 percent rating is warranted 
for disability manifested by FEV- 1 of 40 to 55 percent of 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent of predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 
C.F.R. § 4.97, Diagnostic Code 6603 (2005).

In October 1993, the veteran was afforded a VA examination.  
At the time of the examination, the veteran complained of 
having phlegm in his throat in the morning and late at night.  
He would cough it out and feel better.  He also noted feeling 
better when he slept in a sitting up position so that the 
phlegm did not choke him.  The veteran reported that he could 
walk 15 to 20 feet at his own pace on ground level and would 
get tired.  He later stated that he would get tired and 
become short of breath.  The veteran noted that he had been 
on Social Security disability since 1992 as a result of his 
back, heart, lungs, and mental problems.  

Physical examination revealed clear chest sounds.  There was 
no wheezing and the veteran did not show any signs of any 
respiratory distress or problems, with no tachypnea and no 
hypernea.  The heart had a regular sinus rhythm.  There was 
no cyanosis of the fingernails and the veteran did not cough 
during the examination.  The veteran stated he was not taking 
any medication for his lungs.  The examiner rendered a 
diagnosis of restrictive airway disease with mild obstructive 
pattern.  

The veteran was afforded a pulmonary function study in 
October 1993.  The examiner noted that the veteran had a mild 
obstructive abnormality and normal total lung volume.  A 
chest X-ray performed at that time revealed no active lung 
disease.  

At the time of his March 1994 hearing, the veteran testified 
that he did his breathing exercises and drank a lot of water 
to break up the phlegm.  He stated that he could not run 
because he would become lightheaded and dizzy.  The veteran 
testified that he was using inhalers.  He reported that his 
breathing problems were worse in the fall and winter.  The 
veteran noted that the mucous was a daily occurrence.  He 
stated that if he climbed a set of stairs he would become 
short of breath.  He also reported being able to walk two 
city blocks before becoming short of breath.  The veteran 
noted having blood in his sputum.  

At the time of an April 1996 VA examination, the veteran 
reported that his lungs had become worse since his last VA 
examination.  The veteran stated that he could hear rales in 
his lungs.  He noted that when he went up a flight of stairs, 
he had to sit down and calm down.  The veteran indicated that 
he did not do things in his house because that was his wife's 
job.  He did not play any sports.  He stated that the 
distance he could walk on a good day under ideal 
circumstances was one block.  The veteran reported that he 
had a year round chest cold for the past three or four years.  
The amount of production was a tablespoon.  He indicated that 
he coughed late at night and early in the morning and that it 
was productive of green sputum.

Physical examination revealed no active disease but the 
veteran sounded nasally congested and was breathing through 
his nose.  He had no clubbing of the fingers and no cyanosis.  
Green and yellow secretions were located in his nares.  
Examination of the lungs revealed that he had rhonchi and 
wheezing that totally cleared when coughing.  He had good 
inspiration and expiration and had no E to A changes.  He had 
good diaphragmatic excursion but this caused increased 
coughing for several seconds.  The veteran had normal tactile 
fremitus and good thoracic expansion.  The examiner rendered 
a diagnosis of mild restrictive ventiltory deficit after 
reviewing the results of a PFT examination.  Pulmonary 
function tests pre-bronch revealed FEV-1 of 64 percent of 
predicted and a FVC of 69 percent of predicted.  The actual 
FEV-1/FVC was 77 percent; the ratio of predicted values was 
93 percent.

At the time of a September 1998 VA examination, the veteran 
complained of an occasional dry cough with sputum on 
occasion.  The effect of dyspnea was said to be moderate 
after one flight of stairs and the veteran had no asthma.  He 
used a metered dose inhaler but had never been hospitalized 
for his condition.  Pulmonary function tests pre-bronch 
showed that FEV-1 was 66 percent of predicted; FVC was 71 
percent of predicted. FEV-1/FVC was 76 percent, and DLCO was 
84 percent of predicted.  Total lung capacity (TLC) was 118 
percent, and residual volume (RV) was 219 percent.  The 
diagnosis was chronic mild obstructive disease with air 
trapping.

Social Security records show that an April 1991 examination 
revealed a history of chronic emphysema and bronchitis for 
many years.  At the examination, the veteran complained that 
he could walk less than one block and up to about two flights 
of stairs.  His lungs were clear to auscultation and 
percussion.  The examiner's impression was emphysema and 
possible chronic obstructive pulmonary disease.  Another 
examination for social security purposes was conducted in 
November 1991.  The examiner noted complaints of shortness of 
breath.  The examination showed no clinical signs of lung 
disease.  There were no rales, rhonchi, wheezes, prolonged 
expiration, clubbing or cyanosis, and no decreased breath 
sounds.  The veteran did not have a barrel chest and there 
was no prolonged expiratory phase.  He denied chest pain and 
indicated that he was able to go up two flights of stairs and 
walk one block before becoming short of breath.  The examiner 
indicated that there were no objective findings to support a 
diagnosis of emphysema.

A March 1998 examination associated with the veteran's Social 
Security disability claim showed a history of chronic 
obstructive pulmonary disease of more than 20 years and 
complaints of shortness of breath when walking more than one 
mile.  He also occasionally wheezed.  There was no cough at 
the time of the examination and no history of congestive 
heart failure.  The veteran was noted to be a smoker, and at 
the time of that examination, was taking an Atrovent inhaler, 
two puffs as needed, and an Albuterol inhaler, two puffs as 
needed.  Chest expansion was symmetrical, and the chest was 
clear to auscultation and percussion.  The veteran reported 
minimal exertional dyspnea.  Pulmonary function studies were 
not performed due to the normal chest examination.  The 
diagnosis was chronic obstructive pulmonary disease, mild, 
with chronic cigarette dependence.

November 2000 spirometry testing revealed the following 
results:  post-bronch FEV-1 of 75 percent of predicted; FVC 
of 86 percent of predicted and FEV-1/FVC of 70 percent.  Pre-
bronch DLCO was 62 percent of predicted.  

An echocardiogram performed in August 2003 revealed a normal 
left ventricular systolic function, overall ejection fraction 
of 50 percent, bi-atrial enlargement, an atrial septum 
bulging towards the left atrium consistent with increased 
right atrial pressure, and an atrial septal aneurysm.  A 
Doppler echocardiogram revealed mild aortic insufficiency.  

At the time of an August 2004 VA examination, the veteran 
indicated that he had not been hospitalized for his lungs in 
the past year.  The veteran reported having a daily morning 
semi-productive cough, which usually cleared by 10:00 a.m., 
without hemoptysis.  The material expectorated was clear.  
The veteran slept on one pillow at night and seldom 
experienced nocturnal waking from a dyspneic standpoint.  The 
veteran experienced one to two flight dyspnea of 10 to 13 
steps and found that staircases were somewhat difficult to 
ascend rapidly.  He did not use home oxygen.  The veteran 
stated that his pulmonary problems did not interfere with his 
post office related activities apart from sometimes feeling 
generally fatigued but not specific to his lungs.  Flare-ups 
occurred with weather changes, particularly on hot humid 
days, which caused him to use his inhaler more frequently.  
He had had no periods of incapacitation in the past year due 
to his lung problems.  

Pulmonary function tests post-bronch revealed FEV-1 of 74 
percent of predicted and FVC of 79.9 percent of predicted. 
The actual FEV-1/FVC was 77 percent.

As noted above, the veteran is entitled to evaluation under 
both the old and new criteria for respiratory disorders.  
Currently, he has a 30 percent disability rating for his 
service connected emphysema.  However, a careful review of 
the evidence under either criteria demonstrates that an 
increased rating for his respiratory disability is not 
warranted at this time.

Considering first the criteria in effect prior to October 7, 
1996, the evidence does not suggest severe disability with 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stopping, or 
ventilatory impairment of severe degree confirmed by 
pulmonary function test with marked impairment of health.  At 
his March 1994 hearing, the veteran reported that he could 
walk two city blocks and climb a set of stairs before 
becoming short of breath.  At the time of his April 1996 VA 
examination, the veteran again reported being able to climb a 
set of stairs and walk one block before becoming short of 
breath.  Moreover, although the veteran reported some 
exertional dyspnea, as indicated by Social Security 
Administration examinations in 1991, he did not indicate that 
he could not walk more than one block or climb a set of 
stairs without stopping to rest.

Ventilatory impairment of a severe degree has also not been 
demonstrated.  The Social Security examination noted no 
rales, rhonchi, wheezes, prolonged expiration, clubbing or 
cyanosis.  There were no decreased breath sounds, and the 
veteran did not have a barrel chest, prolonged expiratory 
phase, or chest pain.  Moreover, the October 1993 VA examiner 
found that the veteran had restrictive airway disease with 
only mild obstructive pattern and the April 1996 VA examiner 
rendered a diagnosis of mild restrictive ventiltory deficit.  
The veteran has also not undergone frequent or prolonged 
hospitalization due to his service connected respiratory 
disability.

Overall, the disability picture does not suggest severe 
impairment.  Based on these findings, a rating in excess of 
30 percent under the criteria in effect prior to October 7, 
1996, is not warranted.

Likewise, review of the evidence in light of the revised 
criteria effective October 7, 1996, does not suggest an 
increased rating is warranted.  The new rating criteria are 
based upon specific numeric results of various pulmonary 
function tests, as is noted above.  At the time of his April 
1996 VA examination, pulmonary function tests pre-bronch 
revealed FEV-1 of 64 percent of predicted and a FEV-1/FVC was 
77 percent.  At the time of the veteran's September 1998 VA 
examination, pre-bronch test results were as follows:  FEV-1 
66 percent of predicted, FEV-1/FVC of 76 percent and measured 
DLCO of 84 percent of predicted.  Spirometry testing 
performed in November 2000 showed post-bronch FEV-1 of 75 
percent of that predicted; FVC of 86 percent of that 
predicted.  FEV-1/FVC was 70 percent, and pre-bronch DLCO was 
62 percent of predicted.  Finally, at the time of his August 
2004 VA examination, the veteran had pulmonary function post-
bronch tests results of FEV-1 of 74 percent of predicted and 
FEV-1/FVC of 77 percent.  These results do not equal or more 
nearly approximate those necessary for the next higher rating 
of 60 percent under Diagnostic Code 6603.




Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected emphysema has resulted in frequent periods 
of hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's emphysema markedly 
interferes with his employment.  The veteran reported that he 
had been employed on a full-time basis for the past 8 years 
at the time of his August 2004 VA examination.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


TDIU

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2005).

Service connection is currently in effect for pulmonary 
emphysema, evaluated as 30 percent disabling; tinnitus, rated 
as 10 percent disabling; residuals, fracture, first 
metacarpal, right hand (dominant), evaluated as 0 percent 
disabling; residuals, excision of lipoma, right upper arm 
(dominant), evaluated as 0 percent disabling; and left 
inguinal hernia, postoperative, evaluated as 0 percent 
disabling.  The combined disability rating is 40 percent.

As the veteran's service-connected combined disability rating 
is only 40 percent, he does not meet the schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
total disability ratings for compensation may nevertheless be 
assigned where the schedular rating for the service-connected 
disability is less than 100 percent when it is found that the 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Social Security Administration records show that benefits 
from that agency had been terminated as the veteran was 
determined to be able to maintain substantially gainful 
employment.  

The Board notes that at the time of his August 2004 VA 
examination, the veteran indicated that he was currently 
employed on a full-time basis at the U. S. Post Office.  The 
veteran stated that for the past eight years he had been 
employed at the Federal Post office.  He reported operating a 
vehicle, transporting product from incoming semi-tractor 
trailer trucks.  He worked the night shift.  The veteran 
specifically stated that his pulmonary problems did not 
adversely impact his position.  Following examination, the 
examiner rendered diagnoses of left inguinal hernia repair, 
contusion to right thumb, chronic obstructive pulmonary 
disease, and excision, benign lipoma, anterior aspect third 
right arm. 

The examiner stated that it was his opinion that it was less 
likely than not that the veteran's service-connected problems 
would preclude him from entering substantially gainful 
employment consistent with his education and occupational 
experience.  The veteran was noted to have essentially full 
fists and grips and retained the ability to perform 
fingering, bilaterally.  He had no significant deleterious 
findings as to his spinal health or to that of his major 
weight bearing joints.  The left groin and right arm areas 
were without symptoms. The examiner stated that the veteran's 
pulmonary testing and overall strength factors would indicate 
the retention aerobically of at least medium substantive 
gainful employment in his opinion.  

In sum, the record does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, consistent 
with his past work experience or his education.  The Board 
notes that at the time of his most recent VA examination, the 
veteran indicated that he had been employed on a full-time 
basis at the U. S. Postal Service for the past eight years.  
Furthermore, there has been no objective medical finding that 
the veteran's service-connected disabilities solely prohibit 
him from obtaining or maintaining employment.  In contrast, 
the August 2004 VA examiner indicated that it was less likely 
than not that the veteran's service-connected disabilities 
would keep him from maintaining gainful employment.  
Accordingly, the veteran does not warrant the benefits sought 
under the provisions of 38 C.F.R. § 4.16(b).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disabilities.


ORDER

An evaluation in excess of 30 percent for pulmonary emphysema 
is denied.

A TDIU is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


